                 Case 19-28709                    Doc 6          Filed 10/31/19      Entered 10/31/19 22:02:43                    Desc Main
                                                                    Document         Page 1 of 2
                                                                                                                                                     AMENDED
                                                            UNITED STATES BANKRUPTCY COURT
                                                                 WESTERN DISTRICT OF TENNESSEE

 In re:           Kimberly Nicole Nunn                                                                            Case No.

 Debtors:                                                                                                         Chapter 13


                                                                       CHAPTER 13 PLAN


 ADDRESS:                 (1)    4216 Luther Rd                                                   (2)
                                 Memphis, TN 38135

PLAN PAYMENT:
      Debtor(1) shall pay $ 1,049.00                                                      (     weekly,     every two weeks,    semi-monthly, or         monthly, by:
          PAYROLL DEDUCTION From:                                     AYA Healthcare El Segundo, CA 90245                OR ( ) DIRECT PAY

             Debtor(2) shall pay $                                                        (     weekly,     every two weeks,    semi-monthly, or         monthly, by:
                   PAYROLL DEDUCTION From:                                                                               OR (       ) DIRECT PAY

1. THIS PLAN [Rule 3015.1 Notice]:

               (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                                      YES                      NO
               (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION                                                        YES                      NO
                   OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
               (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12].                                                    YES                      NO

2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.

3. AUTO INSURANCE:                       Included in Plan; OR         Not included in Plan; Debtor(s) to provide proof of insurance at §341meeting.

 4. DOMESTIC SUPPORT:                                                                                                               Monthly Plan Payment:

                                               Paid by:   Debtor(s) directly         Wage Assignment, OR            Trustee to:
 None                                          ongoing payment begins                                                               $
                                               Approximate arrearage:

5. PRIORITY CLAIMS:

 -NONE-                                                                Amount                                                         $

6. HOME MORTGAGE CLAIMS:                                 Paid directly by Debtor(s); OR       Paid by Trustee to:

 Regions Bank                              ongoing payment begins January 2020                                                      $471.12
                                           Approximate arrearage: 8,804.08                          Interest      0.00              $147.00
 Wells Fargo Home                          ongoing payment begins January 2020                                                      $793.16
 Mortgage
                                           Approximate arrearage:        20,182.41                  Interest      0.00              $337.00

7. SECURED CLAIMS:

 [Retain lien 11 U.S.C. §1325 (a)(5)]                                Value of                             Rate of Interest          Monthly Plan Payment:
                                                                     Collateral/Claim:
 City Of Bartlett                                                    629.21                               18.00                     $16.00
 City Of Bartlett                                                    574.62                               18.00                     $15.00
 Shelby County Trustee, David Lenoir                                 6,491.78                             18.00                     $165.00
 Shelby County Trustee, David Lenoir                                 590.81                               18.00                     $15.00


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-28709                    Doc 6          Filed 10/31/19        Entered 10/31/19 22:02:43         Desc Main
                                                                    Document           Page 2 of 2
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER
   SECURED CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

 [Retain lien 11 U.S.C. §1325 (a)]                                   Value of Collateral:            Rate of Interest      Monthly Plan Payment:
 Capital One Auto Finance                                            26,500.00                       0.00                  $0.00

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
   CONFIRMATION FOR FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY
   REASONABLE DISPOSAL OF COLLATERAL:

 -NONE-                                                                  Collateral:

10. SPECIAL CLASS UNSECURED CLAIMS:

                                                                     Amount:                         Rate of Interest      Monthly Plan Payment:
 -NONE-                                                                                                                    $

11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:

 -NONE-                                                                                 Not provided for   OR           General unsecured creditor

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY
    THE FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C.§522(f):

 -NONE-

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
   SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.


14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $43,363.00


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

                     0.00    %, OR,
                     THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE
                     FINAL BAR DATE.

16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:

 Home Decor: Furniture Lease                                                                                     Assumes OR                    Rejects.

17. COMPLETION: Plan shall be completed upon payment of the above, approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE
   OF PLAN.

19. NON-STANDARD PROVISION(S):


      ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.

20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
   PROVISION 19.


 /s/ B. David Sweeney                                                                              Date October 30, 2019                             .
 B. David Sweeney 012821
 Debtor(s)’ Attorney Signature or Pro Se Debtor(s)’ Signature(s)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
